Citation Nr: 0203198	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected malaria.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 1999, a statement of the case was issued in January 
2000, and a substantive appeal was received in January 2000. 


FINDINGS OF FACT

1.  There has been no recurrence of active malaria and the 
veteran does not suffer from any current residuals of 
malaria.  

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as chronic sleep 
difficulties, disturbances in motivation and mood, 
nightmares, and difficulty in establishing and maintaining 
effective work and social relationships, but without 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

3.  The veteran is service-connected for malaria evaluated as 
noncompensable and for PTSD evaluated as 50 percent 
disabling, with a combined service-connected disability 
rating of 50 percent.  

4.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for service-connected malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.25 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes service medical 
records as well as VA outpatient treatment records and VA 
examination reports.  The Board notes that in a May 2001 
letter, the RO notified the veteran of the enactment of the 
VCAA, what evidence was necessary to establish entitlement to 
service connection, what evidence was needed from the 
veteran, and where to send such information.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased ratings and 
TDIU benefits.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Malaria

The veteran's service-connected malaria is currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.88b, 
Diagnostic Code 6304, which provides that a 100 percent 
rating is warranted for malaria as an active disease.  It is 
noted that the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an epidemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
rate residuals such as liver or spleen damage under the 
appropriate system.  

A review of the record reflects that service connection was 
established for malaria by rating decision in October 1972, 
and a noncompensable rating was assigned.  An August 1988 VA 
pathology report reflects a negative malaria smear and a VA 
examination noted a diagnosis of a history of treated malaria 
with no recurrence at the present time.  VA outpatient 
treatment records dated from 1998 to 1999 are silent for any 
complaints or diagnoses related to malaria or residuals of 
malaria.  Upon VA general medical examination dated in 
October 1999, the veteran reported having no recurrence of 
his malaria symptoms since service.  He reported being 
currently asymptomatic and that he considered this problem to 
have been treated and resolved.  A relevant diagnosis of 
malaria, currently asymptomatic, was noted.  

The veteran's lay statements as to the lack of recurrence of 
his malaria symptoms are consistent with the medical evidence 
of record demonstrating no recurrence of malaria and no 
findings of residuals.  In light of the medical evidence 
demonstrating no current active malaria and no findings of 
residuals of malaria, the Board concludes that the criteria 
for entitlement to a compensable evaluation for service-
connected malaria have not been met.  Therefore, the 
veteran's claim of entitlement to a compensable evaluation of 
his service-connected malaria must be denied. 

PTSD

The veteran's PTSD is currently evaluated as 50 percent 
disabling under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the relevant evidence of record demonstrates that 
upon VA mental examination dated in July 1996, the veteran 
reported that he was currently working for his wife cutting 
pine shelving.  He reported spending 8 to 10 hours a day at 
this work, seven days a week.  He also reported that the 
business was going reasonably well.  It was noted that the 
veteran was not in any psychiatric treatment.  The veteran's 
activities were noted as including tinkering with cars and 
machinery, keeping up with maintenance on vans, and 
woodworking.  It was noted the veteran liked to watch old 
movies where violence was not glorified or fantasized.  The 
veteran reported experiencing difficulty falling asleep and 
awakening from sleep.  He reported that he did feel like 
crying occasionally, but he did not cry.  He denied helpless 
or hopeless feelings or suicidal feelings.  

The veteran did not report much that he could enjoy.  It was 
noted that the veteran did not participate in any group 
activities because he did not like to be around people.  The 
veteran reported experiencing occasional dreams about 
Vietnam, some of which were upsetting.  It was noted he 
continued to have intrusive thoughts about Vietnam triggered 
by helicopter noise and he checked all the doors on the house 
at night.  The examiner noted the veteran spoke in a goal-
directed manner and his affect was fully ranged and 
appropriate to content.  There were no delusions or 
hallucinations and no signs of psychosis.  Cause and effect 
thinking was noted as maintained.  No suicidal or homicidal 
ideation was elicited.  Recent and remote memories were 
grossly intact and judgment seemed adequate to the situation.  
A relevant diagnosis of chronic PTSD was noted.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65, primarily related to the service-connected PTSD.  

VA treatment records dated from 1998 to 1999 demonstrate the 
veteran reported feeling better after starting Sertraline for 
his depression.  

Upon VA mental examination dated in October 1999, the 
examiner noted that the claims folder had been reviewed.  The 
examiner noted that the veteran denied having been in any 
direct PTSD treatment over the past three years.  The veteran 
reported taking Sertraline for two or three months, but that 
he stopped taking it because it wasn't really helping.  The 
veteran reported experiencing difficulty sleeping and 
difficulty being around people.  He reported sleeping only 
one to two hours at a time and that he became nauseated or 
got a headache when around people.  The veteran also reported 
experiencing the same nightmare about Vietnam over and over.  
He reported not caring about his life and that he had had 
some suicidal thoughts, but was concerned that there would be 
no insurance money if he did commit suicide.  It was noted 
the veteran had not made any suicide attempts since 1972.  
The veteran denied having crying spells.  He stated that his 
appetite was decreasing, but his weight was increasing.  He 
also stated that he could go to a store and shop for several 
items if he could get in and out of the store quickly.  He 
denied going to a mall or a movie.  

The examiner noted that the veteran had been working for his 
wife in the past as a woodworker, but he was no longer doing 
that type of work. The veteran stated the he was not doing 
any productive activity at all.  The veteran described having 
ongoing and significant marital difficulties.  The examiner 
noted the veteran had a rather "sad sack" look on his face.  
The veteran related in a marginally cooperative fashion, not 
speaking unless spoken to.  He answered questions in short 
phrases and did not elaborate unless he was asked specific 
things and even then he tended to be short without 
elaboration.  He overall affect was moderately constricted.  
His mood was mildly depressed with a resistive sense that one 
needed to pull information out of him.  The veteran denied 
current suicidal or homicidal ideation, hallucinations or 
delusions.  His recent and remote memory was intact for 
current events and past history.  

The examiner noted that the veteran presented with ongoing 
symptoms of PTSD of a moderate variety, including nightmares, 
interrupted sleep, social isolation, and some irritability.  
The examiner opined that the veteran also had a significant 
passive/aggressive streak and was significantly affected by 
issues involved in his marriage.  The examiner noted the 
veteran tended to heighten his emphasis on his inability to 
do anything in a way that did not match much of the 
information he had given separate interviewers over the past 
six years.  The examiner opined that the veteran was 
responding to difficulties in his relationship in a typical 
passive/aggressive style and as much refusing to do anything 
as being unable to do anything.  He opined that the veteran's 
level of disability was not significantly different than had 
been documented in the past.  The examiner further opined 
that he believed the veteran could work at some woodworking 
type of job at least part time if he were in a situation that 
did not require ongoing contact with the public and was 
loosely supervised.  Likewise, he could do part time 
gardening or forest service work.  A relevant diagnosis of 
PTSD, moderate in severity, was noted.  The examiner noted a 
GAF score of 65.  

Following a thorough review of the evidence of record, the 
Board concludes that the criteria for entitlement to an 
evaluation in excess of 50 percent for PTSD have not been 
met.  The medical evidence of record demonstrates that the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as chronic sleep 
difficulties, disturbances in motivation and mood, 
nightmares, difficulty in establishing and maintaining 
effective work and social relationships.  The veteran's PTSD 
symptomatology has been consistently described as moderate by 
VA examiners in 1996 and 1999.  

The Board notes that a GAF score in the 61-70 range indicates 
"some mild symptoms . . . OR some difficulty in social, 
occupational or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home and is failing at school).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).  After comparing the 
above GAF scale criteria with the criteria set forth in VA's 
Rating Schedule, the Board is persuaded that the assigned GAF 
score of 65 noted in the medical evidence is most consistent 
with a 50 percent evaluation.

Furthermore, the record is silent for any subjective 
complaints or objective medical findings of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  While the veteran did 
admit to some suicidal thoughts at the time of the October 
1999 examination, the vast majority of his PTSD symptoms fall 
within the criteria for the current 50 percent rating.  The 
Board finds that the clear preponderance of the evidence is 
against entitlement to an evaluation in excess of 50 percent 
for service-connected PTSD.

II.  TDIU Claim

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

In the present case, the veteran is service-connected for 
malaria evaluated as noncompensable and for PTSD evaluated as 
50 percent disabling.  The veteran has a combined disability 
rating of 50 percent.  See 38 C.F.R. § 4. 25, Table 1.  Thus, 
he does not meet the percentage criteria under 38 C.F.R. 
§ 4.16(a).  However, the Board must also consider 38 C.F.R. 
§§ 4.16(b), permitting such a rating on an extraschedular 
basis.  The Board must now consider whether these 
disabilities render him unable to obtain and retain 
substantially gainful employment.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

A review of the evidence of record reflects that upon VA 
mental examination dated in August 1988, the veteran's PTSD 
was considered to be moderately severe.  It was noted the 
veteran was currently working for a company in the heating 
and air conditioning field.  Upon VA mental examination dated 
in February 1989, it was noted the veteran was working and 
his PTSD was described as moderately severe, especially in 
social functioning.  An April 1992 VA mental examination 
report indicates that the veteran had been let go by his 
employer due to cut backs, although the veteran thought he 
was let go because he did not participate much in a social 
manner.  The veteran's PTSD was noted to be of a moderate 
degree.  A May 1994 VA examination report reflects that the 
veteran reported having some physical problems which caused 
difficulty with jobs, such as pain in his feet and legs.  The 
veteran's PTSD was described by the examiner as moderate in 
severity.  

Upon VA mental examination dated in July 1996, it was noted 
the veteran worked with his wife in her crafts store.  VA 
treatment records dated from 1998 to 2000 reflect continued 
treatment for coronary artery disease, hypercholesterolemia, 
and hypertension.  It was noted in January 1999 that the 
veteran's coronary artery disease seemed to be well 
controlled by a stent.  

Upon VA mental examination dated in October 1999, the 
examiner noted the veteran was not working, in fact, the 
veteran reported that he was not doing any productive 
activity at all.  However, the examiner opined that the 
veteran's level of disability was not significantly different 
than had been documented in the past.  The examiner also 
opined that the veteran could work at some woodworking type 
of job at least part time if he were in a situation that did 
not require ongoing contact with the public and was loosely 
supervised.  He also opined that the veteran could likewise 
do part time gardening or forest service work.  An October 
1999 VA general examination report reflects that the examiner 
noted diagnoses of malaria currently asymptomatic, 
hypertension well controlled on medication, coronary artery 
disease, and irritative dermatitis and associated 
inflammatory hyperpigmentation.  The examiner opined that the 
veteran should have no difficulty being employed in a 
sedentary, well-supervised position with limited contact with 
the public.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
TDIU benefits.  The evidence does not demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  There is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  To the 
contrary, the totality of the evidence suggests that the 
veteran is capable of substantially gainful employment.  The 
record reflects that the veteran has completed high school 
and has experience in heating and air conditioning, 
maintenance, and woodworking.  The medical evidence 
demonstrates no recurrence of service-connected malaria and 
no residuals, and the veteran's service-connected PTSD has 
been consistently described as moderately severe since 1988.  
Furthermore, the record demonstrates that the veteran has 
been employed in the past and the two most recent VA 
examiners both opined that the veteran was capable of 
employment.  The October 1999 VA examiner opined that the 
veteran's level of disability was not significantly different 
than it had been in the past, a time during which the veteran 
had been employed.  There is no persuasive evidence of record 
demonstrating or suggesting that the veteran in unemployable 
as a result of his service-connected disabilities.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
render him incapable of performing the mental and physical 
acts required by employment consistent with his education and 
work history.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to TDIU benefits.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

